Citation Nr: 0123509	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for bilateral foot disability and if so whether 
the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for otitis externa and otitis media and if so 
whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for a right ankle disability and if so whether the 
reopened claim should be granted.

4.  Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for pharyngitis and if so whether the reopened 
claim should be granted.

5.  Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for strain and degenerative joint disease of the 
lumbosacral spine and if so whether the reopened claim should 
be granted.

6.  Entitlement to service connection for residuals of nasal 
trauma.

7.  Entitlement to service connection bilateral hearing loss 
disability.

8.  Entitlement to service connection for residuals of a 
fractured back.

9.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1957.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Cleveland, Ohio.

The matters of entitlement to service connection for 
residuals of nasal trauma, bilateral hearing loss, residuals 
of a fractured back, and right knee disability are discussed 
solely in the remand which follows the order section of this 
decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1990, 
the RO denied service connection for a bilateral foot 
disorder; otitis externa and otitis media; a right ankle 
disorder; pharyngitis; and strain and degenerative joint 
disease of the lumbosacral spine.  

2.  The evidence submitted subsequent to the September 1990 
decision includes evidence which is not cumulative or 
redundant; and is by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for bilateral foot 
disability, otitis externa and otitis media, right ankle 
disability, pharyngitis, and strain and degenerative joint 
disease of the lumbosacral spine.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening of the claims of entitlement to service connection 
for bilateral foot disability, otitis externa and otitis 
media, right ankle disability, pharyngitis, and strain and 
degenerative joint disease of the lumbosacral spine.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claims to reopen, which were 
received long before that date.

In any case, herein below the Board determines that the 
veteran has presented new and material evidence sufficient to 
reopen his claims.  Therefore, there is no prejudice to the 
veteran as a result of the Board deciding these matters 
without first affording the RO an opportunity to consider the 
claims to reopen in light of the VCAA and the implementing 
regulations.  

Factual Background

By rating decision dated in September 1990, the RO, in 
pertinent part, denied service connection for a bilateral 
foot disorder, otitis externa and otitis media, a right ankle 
disorder, pharyngitis, and strain and degenerative joint 
disease of the lumbosacral spine.  Service connection for 
degenerative joint disease of the lumbosacral spine was 
denied on the basis that the disorder was not present within 
one year of the veteran's discharge from service and was not 
etiologically related to service.  Service connection for the 
other disorders was denied on the basis that they were not 
chronic.   

In its September 1990 decision, the RO considered the 
veteran's service medical records and a report of VA 
examination conducted in January 1990.  

Service medical records reflect the veteran was a parachute 
jumper.  

In April 1954 the veteran was treated for otitis externa.  
Service medical entries dated in May 1954 show an impression 
of chronic pharyngitis, cause undetermined, and treatment for 
left otitis externa.  In July 1954, the veteran was treated 
for injury to the right ankle from a swing landing trainer.  
Another July record notes a possible ligament sprain of the 
right ankle/foot.  In November 1954, the veteran was seen 
with complaints of pain in the small of his back; the 
impression was strain.  In June 1955 the veteran was treated 
for ear trouble, and in July 1955, he was treated for an 
episode of acute otitis media.  Another July 1955 entry notes 
a possible fracture and what appears to be a request for 
"tibial X-ray."  In March 1956, the veteran reported 
trouble with his back.  The assessment was acute lumbosacral 
strain.  The report of discharge examination, dated in 
December 1996, is negative for note of any pertinent 
diagnosis or abnormality.  The accompanying report of medical 
history indicates a history of an infected left ear with 
drainage three years earlier and without sequelae.  In 
January 1957, the veteran was evaluated for complaints of 
pain in both feet and a head cold; examination was 
essentially negative.  A report of enlistment examination 
dated in June 1958 notes bilateral flatfeet.  

In January 1990, a VA ear, nose and throat examination was 
conducted.  The veteran complained of tinnitus of 30-years' 
duration, a chronic mild sore throat, and chronic nasal 
obstruction.  Physical examination was normal.  On general 
examination the veteran complained of low back pain, neck 
pain, right knee pain and difficulty walking.  Examination 
impressions were degenerative arthritis of the lumbar spine, 
chondromalacia of the right knee, and symptomatic residuals 
of a right ankle injury.  A narrative report includes note 
that the veteran reported injuries to the back, right knee 
and right ankle while in the service, and identified such 
injuries as having occurred during parachute jumps.  The 
examiner noted the veteran to be considerably overweight.  He 
walked with a limp, favoring the right lower extremity.  
There were some flattening of the lumbar curve, a 
questionable mild scoliosis and slight tenderness over the 
lumbar spine.  The veteran was wearing a knee brace.  There 
was evidence of crepitus of both knees.  The examiner noted 
that prior hospital records included note that a computerized 
tomography scan had been accomplished; the VA examiner 
indicated such should be obtained and set out that such 
showed degenerative joint disease at the L3 to L4, L4 to L5 
and L5 to S1 levels, and some disk bulging without 
herniation.  Also noted was that knee and ankle X-rays 
conducted at the private hospital had been negative.

The evidence summarized below was received subsequent to the 
prior unappealed rating decision.  

A VA outpatient record dated in October 1989 notes old 
injuries to the right knee, foot and back and that the 
veteran desired to apply for service-connected disability.  
VA entries dated from November 1989 to January 1990 include 
note of continued complaints of back and right lower 
extremity pain.  Such records include note of the veteran's 
history of injury incurred as a paratrooper, with back pains 
radiating into the lower extremities, and with complaints of 
right leg pain and weakness.  A VA medical record dated in 
September 1990 includes note of bilateral otitis externa.

Barium swallow testing by VA in May 1995 revealed some 
neuromuscular dysfunction without constant findings.  Also in 
May 1995, records show complaints of bilateral foot pain, as 
well as pain in other joints.  Such records indicate the 
veteran has arthritis/tendonitis in multiple joints.

January 1998 VA records include note of fluctuating 
eosinophilia and complaints of dysphagia.  A February 1998 VA 
outpatient record includes note of complaints of neck pain.  
The veteran was evaluated for complaints of recurrent 
laryngitis/pharyngitis eosinophilia of uncertain etiology.  
The impression was otalgia/neck pain.

A March 1998 X-ray report shows that a soft tissue density 
was seen in the left caudal oropharynx and was believed to 
possibly be a retained food particle, mucosal lesion or 
thickened secretions.

In July 2001, the RO received a letter from J. Thomson, D.O., 
dated in June 2001.  Dr. Thomson related treatment of the 
veteran since March 1997 for problems to include disc disease 
of the lumbar spine, chronic right knee and ankle pain, 
stated to be traumatic in nature, and degenerative 
osteoarthritis.  Dr. Thomson noted that the veteran had been 
a paratrooper in the military and had thirty documented 
jumps.  Dr. Thomson indicated that after examination of the 
veteran and review of the extensive medical records his 
opinion was that all of the veteran's current medical 
problems were directly or indirectly related to his military 
service years.

Two lay statements from individuals who reported knowledge of 
the veteran's having had back problems since his return from 
military service were also received in July 2001.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

Since the unappealed September 1990 rating decision extensive 
medical records and lay statements have been associated with 
the claims file.  This evidence is more than merely 
cumulative or redundant.  It shows the existence of 
disability of the lumbar spine, right ankle and the feet, to 
include diagnosed disc disease, and tendonitis or arthritis 
of multiple joints to include the lower extremities.  In 
addition it includes an opinion from the veteran's private 
physician relating the disabilities to his military service.  
The evidence added to the record includes lay statements 
speaking to the continuity of the veteran's back 
symptomatology since service.  The medical evidence added to 
the record reflects contemporary evaluation for complaints of 
difficulty swallowing and ear pain, and includes note of 
post-service treatment for bilateral otitis externa and 
dysphagia, with a history of recurrent pharyngitis.  Also, 
the medical evidence added to the record documents testing in 
1998 suggesting a thickening of the pharynx.  

In sum, the additional received includes evidence which 
suggests that the in-service pharyngitis, foot problems, 
otitis externa and otitis media did not resolve without 
residual disability and that the veteran currently has 
disabilities of the lumbosacral spine and right ankle which 
are etiologically related to service.  Therefore, this 
evidence is new and material and reopening of the veteran's 
claims is in order.


ORDER

New and material evidence having been received, reopening of 
the claims of entitlement to service connection for bilateral 
foot disability, otitis externa and otitis media, right ankle 
disability, pharyngitis, strain and degenerative joint 
disease of the lumbosacral spine is granted.


REMAND

Insofar as the claims of entitlement to service connection 
for bilateral foot disability, otitis externa and otitis 
media, right ankle disability, pharyngitis, strain and 
degenerative joint disease of the lumbosacral spine have been 
reopened based on receipt of new and material evidence, de 
novo review by the RO is indicated.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Moreover, as indicated above, the VCAA is applicable to the 
veteran's reopened service connection claims as well as his 
other service connection claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

Pursuant to the provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), further 
notice and development is indicated in connection with the 
veteran's multiple service connection claims.  A review of 
the claims file, to include the transcript of the veteran's 
June 2001 hearing, suggests that additional records of post-
service treatment and evaluation exist.  The Board includes 
note of the veteran's report of a post-service injury based 
upon which he filed for workman's compensation benefits; 
records associated with such are not in the claims file.  The 
veteran also testified that he was treated in-service for his 
back problems but that service records currently associated 
with the claims file are incomplete as relevant to such 
treatment.  The VCAA provides that VA must make more than one 
attempt to locate service records pertinent to an appellant's 
claim for benefits.  Additionally, the Board notes that newly 
received evidence of record includes a Social Security 
Administration (SSA) notification letter, indicating the 
veteran is in receipt of SSA benefits.  The records 
pertaining to his award of SSA benefits should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's 
duty to assist includes obtaining SSA decision and supporting 
medical records pertinent to a VA claim).

Finally, the current record contains a general medical 
opinion from the veteran's private physician as to an 
etiologic relationship between the veteran's current 
disabilities and service.  However, it is not clear that all 
records pertinent to the veteran's claims were reviewed by 
the physician before rendering the opinion.   

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
of the claimed disabilities.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
particular, the RO should attempt to 
obtain any clinical records from Dr. J. 
Thomson, and any records, administrative 
or medical, associated with the veteran's 
workman's compensation claim from in or 
around 1986.  In any case, the RO should 
ensure all pertinent VA treatment or 
hospitalization records are associated 
with the claims file.

2.  The RO should attempt to secure 
records of in-service, field hospital 
treatment of the veteran's back at Camp 
Wood through official channels until the 
records are obtained or further 
development to obtain the records would 
be futile.  The RO's actions to obtain 
the records should be documented in the 
claims file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.  A response, negative or positive, 
should be associated with the claims 
file.

5.  The RO should schedule the veteran 
for VA examinations by appropriate 
physicians to determine the existence and 
etiology of a bilateral foot disorder; 
otitis externa and otitis media; a right 
ankle disorder; pharyngitis; disability 
of the lumbosacral spine; residuals of 
nasal trauma; bilateral hearing loss; 
residuals of a fractured back; and 
disability of the right knee.  The entire 
claims file must be reviewed in 
conjunction with the requested 
examination(s).  With respect to each of 
these disabilities found to be present, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the disability is related to 
service.  The rationale for all opinions 
expressed must also be provided.

6.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA and 
the implementing regulations.  

7.  Then, the RO should adjudicate on a 
de novo basis the veteran's reopened 
claims for service connection for 
bilateral foot disability, otitis externa 
and otitis media, right ankle disability, 
pharyngitis, and strain and degenerative 
joint disease of the lumbosacral spine.  
It should also readjudicate the claims 
for service connection for residuals of 
nasal trauma, bilateral hearing loss, 
residuals of a fractured back, and right 
knee disability.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



